Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-4482)

Complainant
v.

Lincoln Land Auto Parts LLC
d/b/a Patriot Station Service Center,

Respondent.
Docket No. T-16-1681
Decision No. TB235

Date: September 21, 2016

INITIAL DECISION

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Lincoln Land Auto Parts LLC, d/b/a Patriot Station Service
Center, at 6957 East State Road 62, Mariah Hill, Indiana 47556 (Respondent), and by
filing a copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that Respondent impermissibly sold
tobacco products to minors and failed to verify, by means of photo identification
containing a date of birth, that the purchasers were 18 years of age or older, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. The complaint likewise alleges that
Respondent previously admitted to three violations of regulations found at 21 C.F.R.
pt. 1140 and, therefore, CTP seeks to impose a $5,000 civil money penalty against
Respondent.
On December 9, 2015, CTP served the complaint on Respondent by United Parcel
Service. Respondent filed an Answer on December 9, 2015. The parties subsequently
filed a Joint Motion to Stay the Proceedings and the matter was stayed until July 8, 2016.

On April 20, 2016, the parties filed Stipulations of Fact. In the Stipulations of Fact,
which were signed by a representative for Respondent, the parties agreed that the
violations occurred as alleged on August 22, 2015. Respondent further agreed that it had
the means to pay the civil money penalty.

On August 1, 2016, CTP filed a Motion for Summary Decision. Judge Booker, to whom
this case was previously assigned, gave Respondent until August 16, 2016 to respond.
As of today’s date, Respondent has not filed a response to the Motion for Summary
Decision, nor has it sought additional time to file one.

Under 21 C.F.R. § 17.17(b), summary decision shall be granted if the pleadings,
affidavits, and other materials filed in the record show that there is no genuine issue of
material fact and that the party is entitled to summary decision as a matter of law. Here,
Respondent has not filed a response contesting the facts asserted in the CTP’s Motion for
Summary Decision. Moreover, Respondent has signed a stipulation agreeing that the
violations occurred as alleged.

As a result, I find the following:

e On February 5, 2015, CTP initiated a previous civil money penalty action, CRD
Docket Number C-15-1151, FDA Docket Number FDA-2015-H-0327, against
Respondent for three! violations of 21 C.F.R. pt. 1140 within a twenty-four month
period. CTP alleged those violations to have occurred at Respondent’s business
establishment, 6957 East State Road 62, Mariah Hill, Indiana 47556, on
September 21, 2013, and August 23, 2014;

e The previous action concluded when Respondent admitted all of the allegations in
the Complaint and paid the agreed upon penalty. Further, Respondent expressly
waived its right to contest such violations in subsequent actions.

e At approximately 8:32 a.m. on August 22, 2015, at Respondent’s business
establishment, 6957 East State Road 62, Mariah Hill, Indiana 47556, an
FDA-commissioned inspector documented Respondent’s staff selling a package of
Marlboro Gold Pack cigarettes to a person younger than 18 years of age. The
inspector also documented that staff failed to verify, by means of photographic

' One violation was documented on September 21, 2013, and two on August 23, 2014. In
accordance with customary practice, CTP counted any violations at the initial inspection
as a single violation, and all subsequent violations as separate individual violations.
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell tobacco products to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no tobacco product purchasers
are younger than 18 years of age.

Under 21 C.F.R. § 17.2, a $5,000 civil money penalty is permissible for five violations of
the regulations found at 21 C.F.R. pt. 1140.

ORDER

For these reasons, CTP’s Motion for Summary Decision is Granted and I enter judgment
in the amount of $5,000 against Respondent Lincoln Land Auto Parts LLC, d/b/a Patriot
Station Service Center.

/s/
Bill Thomas
Administrative Law Judge

